    Case 9:20-cv-00577-GTS-DJS Document 14 Filed 01/06/21 Page 1 of 3




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


JAKE PANKEY,

                                     Plaintiff,

             v.                                                       9:20-CV-0577
                                                                      (GTS/DJS)

R. BAMBOSA, et al.,

                                     Defendants.


APPEARANCES:

JAKE PANKEY
19-R-0015
Plaintiff, pro se
Orleans Correctional Facility
3531 Gaines Basin Road
Albion, NY 14411

GLENN T. SUDDABY
Chief United States District Judge

                                     DECISION and ORDER

      Pro se plaintiff Jake Pankey ("Plaintiff") commenced this action on May 27, 2020, by

filing a Complaint for relief pursuant to 42 U.S.C. § 1983 and an application to proceed in

forma pauperis. Dkt. Nos. 1 ("Compl."); 2 ("IFP Application").

      By Decision and Order filed July 30, 2020 (the "July Order"), the Court granted

Plaintiff's IFP application and reviewed the sufficiency of the Complaint in accordance with 28

U.S.C. § 1915(e) and 28 U.S.C. § 1915A. Dkt. No. 6. On the basis of that review, the Court

found that Plaintiff's Fourteenth Amendment procedural due process claim against defendant

Bambosa survived review. See id. The Court held service of the Complaint and a response
     Case 9:20-cv-00577-GTS-DJS Document 14 Filed 01/06/21 Page 2 of 3




from Bambosa in abeyance pending a Peralta Waiver from Plaintiff. See id.

       On September 24, 2020, in lieu of a Peralta Waiver, Plaintiff filed an Amended

Complaint. Dkt. No. 9. In a Decision and Order filed on October 30, 2020 (the "October

Order"), the Court reviewed the sufficiency of the Amended Complaint in accordance with 28

U.S.C. § 1915(e) and 28 U.S.C. § 1915A. Dkt. No. 10. T he Court found that the Fourteenth

Amendment claim against Bambosa survived review and afforded Plaintiff a second

opportunity to submit a Peralta Waiver. See id.

       On November 23, 2020, in lieu of a Peralta Waiver, Plaintiff filed a motion to withdraw

the Complaint. Dkt. Nos. 12 and 13 (submission in support).

       Rule 41(a) of the Federal Rules of Civil Procedure provides in relevant part that a

plaintiff "may dismiss an action without a court order by filing . . . a notice of dismissal before

the opposing party serves either an answer or a motion for summary judgment." Fed. R. Civ.

P. 41(a)(1)(A). Rule 41(a) further provides that unless the notice provides otherwise, "the

dismissal is without prejudice." Fed. R. Civ. P. 41(a)(1)(B).

       Since defendant has not been served, and has not answered or moved for summary

judgment, Plaintiff is entitled to voluntary dismissal of the action, without further order of the

court, upon the filing of such a notice. Fed. R. Civ. P. 41(a)(1)(A)(i). And, by rule, "[u]nless

the notice . . . states otherwise, the dismissal is without prejudice. . . ." Fed. R. Civ. P.

41(a)(1)(B).

       In light of the foregoing, upon the filing of Plaintiff's motion to withdraw, this action is

dismissed, without prejudice.

       WHEREFORE, it is hereby



                                                  2
     Case 9:20-cv-00577-GTS-DJS Document 14 Filed 01/06/21 Page 3 of 3




       ORDERED that Plaintiff's motion (Dkt. No. 12) is GRANTED; and it is further

       ORDERED that the Clerk of the Court close this case and reflect that the action is

voluntarily dismissed without prejudice pursuant to Rule 41(a)(1) of the Federal Rules of Civil

Procedure; and it is further

       ORDERED that the Clerk serve a copy of this Decision and Order on Plaintiff.

Dated: January 6, 2021
       Syracuse, New York




                                               3
